Citation Nr: 0101228	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for allergic reactions 
to bee stings.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active service from February 1966 to January 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO) which denied 
service connection for allergic reaction to bee stings.  He 
is also appealing a May 1999 initial rating of 30 percent for 
PTSD, effective December 31, 1998.


FINDINGS OF FACT

1.  The evidence does not show a current disability related 
to an acute, in-service allergic reaction to a bee sting.

2.  PTSD is productive of total occupational impairment for 
the entire appeal period.

CONCLUSIONS OF LAW

1.  Chronic disability from an allergic reaction to bee 
stings was not incurred in active military service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475; 114 Stat. 2096, ____ (2000) 
(to be codified as 38 U.S.C. § 5103A); 38 C.F.R. § 3.303 
(2000).

2.  The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475; 114 Stat. 2096 (2000) (to 
be codified as 38 U.S.C. § 5107) 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Allergic Reaction to Bee Sting

Service medical records indicate that the veteran was stung 
by a bee in October 1968.  The records reflect that he is 
allergic to bee stings and describe an allergic reaction to 
include edema of the face, hands and larynx, and wheezing.  
Epinephrine was administered, and his condition improved 
rapidly.  The records do not indicate any further treatment.  
The service discharge medical examination contains no mention 
of any finding or relevant sequela.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires "current symptomatology" at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 as requiring the existence 
of a present disability for VA compensation purposes).  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there 
is no basis for the granting of service connection for a neck 
disability absent medical evidence that the veteran presently 
has a chronic neck disability which had its onset or is 
otherwise related to service); Wamhoff v. Brown, 
8 Vet. App. 517 (1996) (it is well settled that there must be 
evidence of present disability for service connection to be 
awarded); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Absent proof of present 
disability there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In Hickson v. West, 12 Vet. App. 247 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) concluded that in 
order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau, 2 Vet. App. at 143; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza [v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson, 12 Vet. App. at 253. 

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen generally are to be 
regarded as acute diseases, healing without residuals.  See 
38 C.F.R. § 3.380 (2000).

The veteran first sought service connection for allergic 
reaction to bee stings in May 1999, over 30 years after the 
acute, in-service episode.  The claims file contains no other 
reference to bee stings or an allergic reaction to same.  
Moreover, he does not claim that he is currently suffering 
from any objective manifestations of the in-service bee 
sting; neither does he claim to have ever experienced a bee 
sting after service.  Moreover, he does not claim to have 
required any treatment or medication.

Rather, he contends that he is still allergic to bee stings.  
Service medical records indicate that his symptoms subsided 
rapidly after treatment was administered following the bee 
sting.  Additionally, the record does not reflect any 
residual disability or permanent harm resulting from the in-
service bee sting.

The record does not establish that there was a continuity of 
symptomatology in this case.  In fact, the record is silent 
on the issue of allergic reaction to bee stings save for the 
one mention in 1968 during the veteran's period of active 
military service.  See 38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. §3.303(b).

As noted above, pertinent VA regulation provides that 
seasonal and other acute allergic manifestations subsiding on 
the absence or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  See 
38 C.F.R. § 3.380.  No complaint or residual of the October 
1968 reaction to a bee sting are noted during the balance of 
his military service, and there is no record of treatment for 
related symptoms after service.

Pursuant to the newly-enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096,____ (2000) (to 
be codified at 38 U.S.C. § 5103A), VA must make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim.  This includes 
informing the veteran of all the evidence needed to support 
his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.

In this case, the RO has made substantial efforts to assist 
the veteran.  Records were requested from the West Los 
Angeles VA Medical Center (MC).  In February 1999, the West 
Los Angeles VAMC indicated that no medical records pertaining 
to the veteran were found.  The RO obtained medical records 
from the Veterans Counseling Center in San Bernardino, the 
Loma Linda VAMC, and Kaiser Permanente.  In a case such as 
this, further efforts by VA would be fruitless and an 
unnecessary expenditure of time and valuable resources.  

In particular, no VA medical examination is needed as there 
is no current objective manifestation of disability due to 
the in-service bee sting.  There is no assertion in the 
record that veteran ever suffered from a bee sting after 
service.  Also, there is no claim of any residual effects 
from the October 1968 bee sting.  Moreover, there is no claim 
on the part of the veteran that he ever experienced another 
allergic reaction to a bee sting after service.  Finally, in 
no place does the record reflect that he has ever sought 
specific treatment for an allergy to bee stings.  Inherent in 
the matter of establishing service connection is the presence 
of a current disability.  Absent such, as in this case, there 
is no valid claim.  See 38 C.F.R. § 3.303; Degmetich, supra.

Increased Rating for PTSD

The veteran served in the infantry and was in combat while in 
Vietnam from late 1967 to early 1969.  In all, he was 
stationed there for a period of over a year, and he 
participated in numerous campaigns, including the Tet 
Offensive.  

By May 1999 rating decision, the RO granted service 
connection for PTSD and assigned it a 30 percent rating, 
effective December 31, 1998.  

In reaching its decision, the RO relied on private medical 
records from October 1996 to May 1997 indicating that he 
attended anger management classes and sessions with a 
licensed social worker.  Records reflect psychiatric 
treatment as well.  The records reveal such issues as 
employment difficulties, inappropriate behavior, and violent 
impulses.

Additionally, the RO considered a May 1999 VA psychiatric 
examination reporting subjective complaints including 
difficulty with authority figures, anxiety, depression, lack 
of motivation, diminished interest in all activities, 
significant weight loss, feelings of worthlessness, suicidal 
ideation, and survivor's guilt.  Further, that psychiatric 
report details several traumatic incidents that occurred 
during his service in Vietnam, a spotty employment record, 
two failed marriages (the most recent of which lasted less 
than a month), the desire to kill a former boss, and major 
difficulty fulfilling workplace responsibilities.  The 
examiner noted the veteran's guarded interaction, flat 
affect, and intense eye contact.  Also, the examiner remarked 
on the veteran's periodic auditory hallucinations, daily 
thoughts of killing a former boss, and his suicidal ideation.

Pursuant to the clinical findings noted on that VA 
psychiatric examination, including psychological testing, the 
veteran was diagnosed with PTSD, in accordance with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV) criteria, and major depressive disorder in 
partial remission.  The examiner stated that the veteran had 
a great deal of anger and depression, impulsive behavior, and 
difficulty with interpersonal relationships.  He was rated 41 
on the Global Assessment of Function (GAF) scale.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran. 38 C.F.R. § 
4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD, 
provides that a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  A 30 percent 
evaluation includes symptoms such as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  A 100 percent evaluation is warranted 
where there is evidence of total occupational and social 
impairment due to gross impairment in thought processes and 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
oneself or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  The criteria for a 100 percent rating under Code 
9411 are each independent bases for granting a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (citing DSM-IV, supra).

Applying the facts of this case to the criteria set forth 
above, the Board finds that the veteran's PTSD has manifested 
symptoms, to include violent impulses, anger, depression, and 
a tendency toward interpersonal conflict, productive of total 
occupational impairment since the effective date of the award 
of service connection for that disability, December 31, 1998.  
As indicated in a February 1999 Veterans Counseling Center 
report, he was compelled to leave a job because his symptoms 
were interfering with his ability to perform required tasks.  
Private medical records from as far back as April 1997 
indicate poor work performance and resulting conflict.  It is 
noted that the veteran exhibited suicidal ideation, 
persistent thoughts of hurting others, an inability to relate 
to others, and grossly inappropriate behavior as evidenced by 
screaming at supervisors.

Pursuant to the May 1999 VA psychiatric examination, the 
veteran was recently assigned a score of 41 on the GAF scale, 
representing "serious symptoms (e.g., suicidal ideation, 
severe obsessive rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  See 
DSM-IV and Richard, 9 Vet. App. at 267.  The evidence of 
record clearly reflects that he has had trouble maintaining 
employment, difficulty concentrating, suicidal ideation, and 
persistent homicidal thoughts concerning a former boss.  As 
well, he is angry and depressed, and has had interpersonal 
difficulties, including staying married.  Thus, the Board 
resolves any doubt in the veteran's favor, and a 100 percent 
rating for PTSD is deemed to more nearly approximate his 
level of PTSD disability.  See 38 C.F.R. §§ 4.3, 4.7.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  The veteran has been advised of the law and 
regulations pertinent to evaluation of psychiatric 
disabilities and the decision pertaining to present rating 
evaluation is completely favorable.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In perfecting his appeal, the veteran stated that he was 
unemployable and impaired at any type of job, thus appearing 
to raise a claim of total disability rating based on 
individual unemployability.  Any such claim is now moot as 
the veteran is currently evaluated at 100 percent for his 
service-connected PTSD.  See AB v. Brown, 6 Vet. App. 35 
(1993); see also, 38 C.F.R. § 4.16 (2000); VAOPGCPREC 6-99 
(June 7, 1999); 64 Fed. Reg. 52,375 (1999).


ORDER

Service connection for allergic reaction to bee stings is 
denied.

A 100 percent evaluation for service-connected PTSD is 
granted, subject to the law and regulations governing 
monetary awards.


		
	J.F. Gough
	Member, Board of Veterans' Appeals

 


